     Case 3:17-cv-00580-MMD-CLB Document 39 Filed 08/18/20 Page 1 of 16




1

2
                                UNITED STATES DISTRICT COURT
3
                                       DISTRICT OF NEVADA
4
                                                  ***
5
       TROY ANTHONY MORROW,                             Case No. 3:17-cv-00580-MMD-CLB
6
                                        Petitioner,                   ORDER
7             v.
8      BRIAN E. WILLIAMS, SR., et al.,
9                                   Respondents.
10

11           Troy Anthony Morrow’s pro se 28 U.S.C. § 2254 petition for writ of habeas corpus
12    is before the Court for final disposition on the merits (ECF No. 4).
13    I.     PROCECURAL HISTORY AND BACKGROUND
14           A.     Procedural History
15           A jury convicted Morrow of burglary and grand larceny in August 2012 (Ex. 26).1
16    The convictions stemmed from Morrow’s theft of electronics from a Las Vegas Walmart.
17    (Exh. 24.) At the time he was working as a confidential police informant in an operation
18    targeting ex-felons selling firearms and individuals in possession of dynamite grenades.
19    At a detective’s request, Morrow was initially released and then was arrested for the
20    incident several months later.
21           The state district court adjudicated Morrow a large habitual criminal and sentenced
22    him to two concurrent terms of 10 years to life. (Exh. 38.)
23           The Nevada Supreme Court affirmed Morrow’s convictions in 2014, and the
24    Nevada Court of Appeals affirmed the denial of his state postconviction petition in 2016.
25    (Exhs. 44, 71.)
26    ///
27

28                   referenced in this order are exhibits to Respondents’ motion to dismiss,
             1Exhibits

      ECF No. 9, and are found at ECF Nos. 10-15.
     Case 3:17-cv-00580-MMD-CLB Document 39 Filed 08/18/20 Page 2 of 16




1            The remaining two grounds in Morrow’s federal petition are claims of ineffective

2     assistance of counsel (ECF No. 4). Respondents have answered the remaining grounds,

3     and Morrow has replied (ECF Nos. 34, 38).

4            B.     Pertinent Trial Testimony

5            At the August 2012 jury trial, the Walmart asset protection agent from the store in

6     question testified. (Exh. 24, pt. 1, at 9-87.) She stated that she was monitoring the store

7     via cameras and saw Morrow enter the store with three packs of pencils and get a sticker

8     from a greeter marked “3” in order to return those items. A few minutes later she saw

9     Morrow in the electronics department with a shopping cart. She continued to watch him.

10    When he left the store with a home theater system, a Blu-Ray DVD player and a DVD

11    player, the Walmart management team approached him and brought him back into the

12    store. She asked Morrow what he was doing. He admitted to taking the items. She told

13    him she was calling the police, and he told her that “he wasn’t going to go to jail because

14    he knows too many people.” Id. at 26. The State showed the surveillance video from the

15    incident and had the asset protection agent describe what the video depicted as it played.

16           On cross-examination the asset protection agent stated that she saw Morrow take

17    the electronic items off the shelf but conceded that the surveillance video did not show

18    Morrow taking anything off the shelves, nor did it show Morrow walk into Walmart with
19    any items.

20           Las Vegas Metro Detective Dale Anderson also testified. (Exh. 24, pt. 2, at 10-28.)

21    Anderson confirmed that at the time of his arrest Morrow was working with Anderson as

22    a confidential informant (“CI”). Anderson stated that he works as an undercover detective

23    and that Morrow’s function was to introduce Anderson to ex-felons with guns and

24    dynamite grenades that were looking to sell them. Anderson stated that when the

25    arresting officer, Matthew Carter, called him, Anderson confirmed that Morrow was a CI

26    and told Carter that if there was any way possible that he could let Morrow go, that
27    Anderson would appreciate it. Anderson agreed on cross-examination that, depending on

28
                                                  2
     Case 3:17-cv-00580-MMD-CLB Document 39 Filed 08/18/20 Page 3 of 16




1     the circumstances, if a confidential informant refused to participate in something illegal,

2     that that might be a tip-off to the people he is informing police about that something might

3     not be right. Anderson testified that he never instructed Morrow to commit a burglary or

4     grand larceny at a Walmart or anywhere else. He also stated that he encouraged Morrow

5     to advance the firearms investigation and that he gave Morrow specific instruction as to

6     what not to do.

7            Officer Carter testified similarly that Morrow told him he was a CI, that Carter called

8     Anderson to confirm, and that Anderson requested that he release Morrow. Carter also

9     stated that Morrow told him that he was teaching a guy how to steal expensive items.

10    (Exh. 24, pt. 1, at 89-100; Exh. 24, pt. 2 at 1-10.)

11    II.    LEGAL STANDARDS

12           A.       AEDPA Standard of Review

13           28 U.S.C. § 2254(d), a provision of the Antiterrorism and Effective Death Penalty

14    Act (“AEDPA”), provides the legal standards for the Court’s consideration of the Petition

15    in this case:

16              An application for a writ of habeas corpus on behalf of a person in
             custody pursuant to the judgment of a State court shall not be granted with
17           respect to any claim that was adjudicated on the merits in State court
             proceedings unless the adjudication of the claim ―
18
                   (1)   resulted in a decision that was contrary to, or involved an
19           unreasonable application of, clearly established Federal law, as
             determined by the Supreme Court of the United States; or
20
                    (2)   resulted in a decision that was based on an unreasonable
21           determination of the facts in light of the evidence presented in the State
             court proceeding.
22

23    The AEDPA “modified a federal habeas court’s role in reviewing state prisoner

24    applications in order to prevent federal habeas ‘retrials’ and to ensure that state-court

25    convictions are given effect to the extent possible under law.” Bell v. Cone, 535 U.S. 685,

26    693-694 (2002). This Court’s ability to grant a writ is limited to cases where “there is no

27    possibility fair-minded jurists could disagree that the state court’s decision conflicts with

28
                                                    3
     Case 3:17-cv-00580-MMD-CLB Document 39 Filed 08/18/20 Page 4 of 16




1     [Supreme Court] precedents.” Harrington v. Richter, 562 U.S. 86, 102 (2011). The

2     Supreme Court has emphasized “that even a strong case for relief does not mean the

3     state court's contrary conclusion was unreasonable.” Id. (citing Lockyer v. Andrade, 538

4     U.S. 63, 75 (2003)); see also Cullen v. Pinholster, 563 U.S. 170, 181 (2011) (describing

5     the AEDPA standard as “a difficult to meet and highly deferential standard for evaluating

6     state-court rulings, which demands that state-court decisions be given the benefit of the

7     doubt”) (internal quotation marks and citations omitted).

8            A state court decision is contrary to clearly established Supreme Court precedent,

9     within the meaning of 28 U.S.C. § 2254, “if the state court applies a rule that contradicts

10    the governing law set forth in [the Supreme Court’s] cases” or “if the state court confronts

11    a set of facts that are materially indistinguishable from a decision of [the Supreme Court]

12    and nevertheless arrives at a result different from [the Supreme Court’s] precedent.”

13    Lockyer, 538 U.S. at 73 (quoting Williams v. Taylor, 529 U.S. 362, 405-06 (2000), and

14    citing Bell, 535 U.S. at 694).

15           A state court decision is an unreasonable application of clearly established

16    Supreme Court precedent, within the meaning of 28 U.S.C. § 2254(d), “if the state court

17    identifies the correct governing legal principle from [the Supreme Court’s] decisions but

18    unreasonably applies that principle to the facts of the prisoner’s case.” Lockyer, 538 U.S.
19    at 74 (quoting Williams, 529 U.S. at 413). The “unreasonable application” clause requires

20    the state court decision to be more than incorrect or erroneous; the state court’s

21    application of clearly established law must be objectively unreasonable. Id. (quoting

22    Williams, 529 U.S. at 409).

23           To the extent that the state court’s factual findings are challenged, the

24    “unreasonable determination of fact” clause of § 2254(d)(2) controls on federal habeas

25    review. Lambert v. Blodgett, 393 F.3d 943, 972 (9th Cir. 2004). This clause requires that

26    the federal courts “must be particularly deferential” to state court factual determinations.
27    Id. The governing standard is not satisfied by a showing merely that the state court finding

28
                                                   4
     Case 3:17-cv-00580-MMD-CLB Document 39 Filed 08/18/20 Page 5 of 16




1     was “clearly erroneous.” 393 F.3d at 973. Rather, AEDPA requires substantially more

2     deference:

3           .... [I]n concluding that a state-court finding is unsupported by substantial
            evidence in the state-court record, it is not enough that we would reverse in
4           similar circumstances if this were an appeal from a district court decision.
            Rather, we must be convinced that an appellate panel, applying the normal
5           standards of appellate review, could not reasonably conclude that the
            finding is supported by the record.
6

7     Taylor v. Maddox, 366 F.3d 992, 1000 (9th Cir. 2004); see also Lambert, 393 F.3d at 972.
8           Under 28 U.S.C. § 2254(e)(1), state court factual findings are presumed to be
9     correct unless rebutted by clear and convincing evidence. The petitioner bears the burden
10    of proving by a preponderance of the evidence that he is entitled to habeas relief. See
11    Cullen, 563 U.S. at 181.
12          B.     Ineffective Assistance of Counsel
13          Ineffective assistance of counsel (“IAC”) claims are governed by the two-part test
14    announced in Strickland v. Washington, 466 U.S. 668 (1984). In Strickland, the Supreme
15    Court held that a petitioner claiming ineffective assistance of counsel has the burden of
16    demonstrating that (1) the attorney made errors so serious that he or she was not
17    functioning as the “counsel” guaranteed by the Sixth Amendment, and (2) that the
18    deficient performance prejudiced the defense. See Williams, 529 U.S. at 390-91 (citing
19    Strickland, 466 U.S. at 687). To establish ineffectiveness, the defendant must show that
20    counsel’s representation fell below an objective standard of reasonableness. See id. To
21    establish prejudice, the defendant must show that there is a reasonable probability that,
22    but for counsel’s unprofessional errors, the result of the proceeding would have been
23    different. See id. A reasonable probability is a “probability sufficient to undermine
24    confidence in the outcome.” Id. Additionally, any review of the attorney’s performance
25    must be “highly deferential” and must adopt counsel’s perspective at the time of the
26    challenged conduct, in order to avoid the distorting effects of hindsight. Strickland, 466
27

28
                                                  5
     Case 3:17-cv-00580-MMD-CLB Document 39 Filed 08/18/20 Page 6 of 16




1     U.S. at 689. It is the petitioner’s burden to overcome the presumption that counsel’s

2     actions might be considered sound trial strategy. See id.

3            Ineffective assistance of counsel under Strickland requires a showing of deficient

4     performance of counsel resulting in prejudice, “with performance being measured against

5     an objective standard of reasonableness, . . . under prevailing professional norms.”

6     Rompilla v. Beard, 545 U.S. 374, 380 (2005) (internal quotations and citations omitted).

7     When the ineffective assistance of counsel claim is based on a challenge to a guilty plea,

8     the Strickland prejudice prong requires a petitioner to demonstrate “that there is a

9     reasonable probability that, but for counsel’s errors, he would not have pleaded guilty and

10    would have insisted on going to trial.” Hill v. Lockhart, 474 U.S. 52, 59 (1985).

11           If the state court has already rejected an ineffective assistance claim, a federal

12    habeas court may only grant relief if that decision was contrary to, or an unreasonable

13    application of, the Strickland standard. See Yarborough v. Gentry, 540 U.S. 1, 5 (2003).

14    There is a strong presumption that counsel’s conduct falls within the wide range of

15    reasonable professional assistance. See id.

16           The United States Supreme Court has described federal review of a state supreme

17    court’s decision on a claim of ineffective assistance of counsel as “doubly deferential.”

18    Cullen, 563 U.S. at 190 (quoting Knowles v. Mirzayance, 556 U.S. 111, 123 (2009)). The
19    Supreme Court emphasized that: “We take a ‘highly deferential’ look at counsel’s

20    performance . . . through the ‘deferential lens of § 2254(d).’” Id. at 1403 (internal citations

21    omitted). Moreover, federal habeas review of an ineffective assistance of counsel claim

22    is limited to the record before the state court that adjudicated the claim on the merits. See

23    Cullen, 563 U.S. at 181-84. The United States Supreme Court has specifically reaffirmed

24    the extensive deference owed to a state court’s decision regarding claims of ineffective

25    assistance of counsel:

26           Establishing that a state court’s application of Strickland was unreasonable
             under § 2254(d) is all the more difficult. The standards created by Strickland
27           and § 2254(d) are both “highly deferential,” id. at 689, 104 S.Ct. 2052; Lindh
             v. Murphy, 521 U.S. 320, 333, n.7, 117 S.Ct. 2059, 138 L.Ed.2d 481 (1997),
28
                                                    6
     Case 3:17-cv-00580-MMD-CLB Document 39 Filed 08/18/20 Page 7 of 16



             and when the two apply in tandem, review is “doubly” so, Knowles, 556 U.S.
1            at 123. The Strickland standard is a general one, so the range of reasonable
             applications is substantial. 556 U.S. at 124. Federal habeas courts must
2            guard against the danger of equating unreasonableness under Strickland
             with unreasonableness under § 2254(d). When § 2254(d) applies, the
3            question is whether there is any reasonable argument that counsel satisfied
             Strickland's deferential standard.
4

5     Harrington, 562 U.S. at 105. “A court considering a claim of ineffective assistance of

6     counsel must apply a ‘strong presumption’ that counsel’s representation was within the

7     ‘wide range’ of reasonable professional assistance.” Id. at 104 (quoting Strickland, 466

8     U.S. at 689). “The question is whether an attorney’s representation amounted to

9     incompetence under prevailing professional norms, not whether it deviated from best

10    practices or most common custom.” Id. (internal quotations and citations omitted).

11    III.   DISCUSSION

12           A.     Grounds 1(b) and 2(b)

13           Morrow contends that his trial counsel was ineffective for failing to object when

14    Morrow was never arraigned (2(b)) and that his appellate counsel failed to argue that

15    Morrow did not enter a plea or otherwise was not arraigned in state district court (1(b)).

16    (ECF Nos. 4, 34.)

17           The record reflects the following pre-trial proceedings. Morrow appeared for a

18    preliminary hearing in Justice Court in June 2011, but the hearing was continued at
19    Morrow’s request to allow him time to review the discovery. (Exh. 1.) On July 25, 2011,

20    Morrow was present with counsel and unconditionally waived his right to a preliminary

21    hearing. (Exh. 2.) His counsel informed the court that a plea deal had been negotiated

22    and that Morrow would plead guilty to one count of burglary with a stipulation to habitual

23    criminal treatment and a term of 7 to 20 years. (Id.) Morrow’s August 1, 2011 arraignment

24    was continued, and at his August 10 and August 22, 2011 arraignment hearings, Morrow

25    asked for more time to consult with counsel. (Exhs. 5, 6, 8.) At a September 6 hearing,

26    the parties told the court that they were still negotiating. (Exh. 10.) The court set Morrow’s
27    trial date for November 7, 2011.

28
                                                    7
     Case 3:17-cv-00580-MMD-CLB Document 39 Filed 08/18/20 Page 8 of 16




1            At a November 3, 2011 calendar call, the parties informed the court that they were

2     still negotiating. (Exh. I to Exh. 56, pt. 1 at 8-21.) Morrow was present, and defense

3     counsel told the court that the negotiations included stipulating to habitual criminal

4     treatment and a term of 7 to 20 years. The court explicitly discussed with Morrow that if

5     the parties did not reach a deal, the State would seek large habitual criminal treatment,

6     which carried possible sentences of life without the possibility of parole, life with the

7     possibility of parole after 10 years, or a term of 10 to 25 years. Morrow acknowledged

8     that he was “well aware” of the potential sentences. (Id. at 16.) He also told the court that

9     the reality was that he needed to take a deal in order to avoid a possible life sentence.

10    The court continued the case for a status check/calendar call on March 8, 2012. (Exh.

11    13.)

12           The negotiations ultimately fell through, and at a July 19, 2012 calendar call the

13    parties announced they were ready for trial. (Exh. 17.) At a hearing on July 26, 2012, the

14    State confirmed that it was leaving a plea offer open for Morrow so that he could review

15    the offer and a surveillance tape with defense counsel. (Exh. 19.) Morrow appeared with

16    counsel at a hearing on July 30, 2012, and defense counsel confirmed that Morrow

17    rejected the State’s final plea offer. (Exh. 21.)

18           On state postconviction review, the Nevada Court of Appeals affirmed the denial
19    of the claim that trial counsel was ineffective for failing to argue that Morrow was never

20    formally arraigned:

21           Morrow argues the district court erred by denying his claim trial counsel was
22           ineffective for failing to object when the district court failed to conduct an
             arraignment as required by NRS 174.015. Although Morrow was not
23           formally arraigned, the record reveals he was fully aware of the criminal
             charges and the possibility of a habitual criminal adjudication if he
24           proceeded to trial and lost. It further reveals his arraignment was continued
             several times so he could pursue plea negotiations. Because the record
25
             does not demonstrate Morrow was prejudiced by counsel’s failure to object
26           to the absence of a formal arraignment, we conclude the district court did
             not err in rejecting this claim.
27    ///

28
                                                     8
     Case 3:17-cv-00580-MMD-CLB Document 39 Filed 08/18/20 Page 9 of 16




1     (Exh. 71 at 2.)

2             With respect to Morrow’s claim that appellate counsel was ineffective for failing to

3     challenge the fact that Morrow was not arraigned, the Nevada Court of Appeals stated:

4             The district court found that any attempt made by counsel to raise this issue
5             on appeal would have been futile because a defendant waives his right to
              formal arraignment by proceeding to trial without objecting to the absence
6             of a plea. The record supports the district court’s finding and we conclude
              the district court did not err in rejecting this claim.
7

8     (Id. at 3.)
9             While the record reflects that Morrow was never formally arraigned, it also reflects
10    that arraignment proceedings were continued several times while the parties negotiated,
11    and that Morrow waived his right to a preliminary hearing. He was also clearly aware of
12    the charges and possible sentences. He has failed to demonstrate that the Nevada Court
13    of Appeal’s decisions were contrary to or involved an unreasonable application of
14    Strickland. See 28 U.S.C. § 2254(d). Federal habeas relief is denied as to grounds 1(b)
15    and 2(b).
16            B.     Ground 2(a)
17            Relatedly, Morrow contends that trial counsel failed to advise him that he could be
18    sentenced under the habitual criminal sentence if he lost at trial. (ECF No. 4 at 39-40.)
19            The Nevada Court of Appeals rejected this claim:
20
              Morrow argues the district court erred by denying his claim trial counsel was
21            ineffective for failing to advise him that sentencing under the large habitual
              criminal statute was a possible consequence of proceeding to trial and
22            losing. Morrow further asserts the district court erred by not conducting an
              evidentiary hearing on this claim. However, the district court found Morrow's
23            claim was belied by the record, the record supports the district court's
              finding, and the record reveals Morrow was fully informed of the
24
              consequences he would face by going to trial. Therefore, we conclude the
25            district court did not err in rejecting this claim without conducting an
              evidentiary hearing. See Hargrove v. State, 100 Nev. 498, 502-03, 686 P.2d
26            222, 225 (1984) (holding a petitioner is not entitled to an evidentiary hearing
              or relief where his claims are belied by the record).
27

28
                                                    9
     Case 3:17-cv-00580-MMD-CLB Document 39 Filed 08/18/20 Page 10 of 16




1     (Exh. 71 at 4.)

2            As set forth above with respect to grounds 1(b) and 2(b), this claim is belied by the

3     record. Morrow has not demonstrated that the Nevada Court of Appeal’s decision was

4     contrary to or involved an unreasonable application of Strickland. See 28 U.S.C. §

5     2254(d). Federal habeas relief is denied as to ground 2(a).

6            C.     Grounds 1(c) and 2(c)

7            Morrow contends that his trial counsel was ineffective for failing to provide an

8     additional jury instruction on the burden of proof for a public authority defense (2(c)) and

9     that appellate counsel was ineffective for failing to raise the burden of proof challenge on

10    appeal (1(c)). (ECF Nos. 4, 34.)

11           Morrow’s theory of defense at trial was that when he entered Walmart and

12    attempted to leave without paying for several electronics, he was acting in his capacity as

13    a confidential informant for law enforcement. (Exh. 24, pt. 3, at 3-9.) The trial court

14    instructed the jury:

15           If you find that Mr. Morrow was acting or reasonably believed he was acting
16           on behalf of a law enforcement agency or officer when he engaged in the
             conduct charged in counts 1 and 2 of the indictment, then you must acquit
17           him of these charges.

18    (Exh. 25, instruction no. 21.)
19           The State argued in closing that the defense bore the burden of proving the
20    affirmative defense that Morrow reasonably believed he was acting on behalf of law
21    enforcement by a preponderance of the evidence. (Exh. 24, pt. 3 at 10-11.)
22           The Nevada Court of Appeals rejected Morrow’s argument that trial counsel was
23    ineffective for failing to provide an additional jury instruction on the burden of proof for a
24    public authority defense and that appellate counsel was ineffective for failing to raise this
25    issue on appeal:
26
             Morrow argues the district court erred by denying his claim trial counsel was
27           ineffective for failing to offer a jury instruction on the burden of proof for the
             public authority defense modeled after the burden of proof for the procuring
28           agent defense described in Love v. State. See Love v. State, 893 P.2d 376,
                                                       10
     Case 3:17-cv-00580-MMD-CLB Document 39 Filed 08/18/20 Page 11 of 16



              379 (Nevada 1995) (holding the defendant does not have the burden to
1             prove the procuring agent defense), overruled on other grounds by Adam
2             v. State, 261 P.3d 1063 (Nevada 2011).2 The district court found such an
              offer would have been futile.
3
                  On direct appeal, Morrow alleged the district court erred by failing to
4             instruct the jury on the necessary burden of proof for the public authority
              defense. The Nevada Supreme Court rejected the claim, concluding “[e]ven
5
              assuming that Nevada recognizes the public authority defense . . . no
6             prejudice resulted from the deficiencies in the instruction appellant identifies
              considering the substantial evidence supporting appellant’s convictions”. . .
7             . In light of the Nevada Supreme Court’s conclusion, Morrow cannot
              demonstrate he was prejudiced by counsel’s failure to offer a burden-of-
8             proof instruction and, therefore, the district court did not err in rejecting this
              claim.
9

10                . . . .Morrow [also] argues that the district court erred by denying his
              claim appellate counsel was ineffective for failing to incorporate Love into
11            the burden-of-proof issue he presented on appeal. The district court found
              the jury was properly instructed on the State’s burden of proof. Because the
12            record supports its finding and the Nevada Supreme Court concluded
              Morrow was not prejudiced by any possible deficiencies in the instruction
13
              given, Morrow cannot demonstrate that incorporating Love into the burden-
14            of-proof issue would have improved the issue’s probability of success on
              appeal. Therefore, we conclude the district court did not err in rejecting this
15            claim.
16    (Exh. 71 at 3-4.)
17            Detective Anderson testifed at trial that Morrow was working for him as a
18    confidential informant related to illegal firearm and grenade sales. However, he also
19    testified:
20
                  Q: Is it normal for detectives to let confidential informants get away
21            with shoplift/burglaries while they’re working as a confidential informant?

22
              2In Love, the Nevada Supreme Court held that the trial court erred when it failed
23
      to instruct a jury that the State bore the burden of disproving defendant’s procuring agent
24    defense and in instructing the jury that the procuring agent defense does not apply unless
      the drug sale is initiated by a police informant. See 893 P.2d at 378. The state supreme
25    court discussed that it had previously established that the procuring agent defense in a
      prosecution for a sale of a controlled substance can be maintained only if the defendant
26
      was merely a conduit for the purchase and in no way benefited from the transaction. See
27    id. Even if the procuring agent defense set out in Love extends to other illegal activity, this
      Court notes that such a defense is not really “on all fours” with Morrow’s theory of defense
28    here.
                                                    11
     Case 3:17-cv-00580-MMD-CLB Document 39 Filed 08/18/20 Page 12 of 16



                  A: I wouldn’t call it get away with.
1

2                 Q: Well, how would you describe it then?

3               A: Well, he didn’t get away with it; it was just a charge or a case that
             we held. He didn’t get away with it.
4
                  Q: What do you mean by that?
5

6               A: That means it’s something that Mr. Morrow did that we didn’t arrest
             him for that night. He could be arrested for it later, and that’s what
7            happened. I submitted for an arrest warrant at a later date. . . .

8                Q: . . . . – as part of his work as a CI were you – was [Morrow] ever
             instructed or asked to go commit a burglary or grand larceny at a Walmart
9
             or any other store?
10
                  A: Absolutely not.
11

12    (Exh. 24, p. 2, at 14, 28.)
13           The Walmart asset protection agent testified that she observed Morrow take the
14    items from the store. Officer Carter testified that Morrow told him he was teaching another
15    individual how to steal large-ticket items. Detective Anderson testified that he never told
16    Morrow to take anything from a store as part of his role as a confidential informant related
17    to illegal firearm sales. In light of the substantial evidence introduced at trial, Morrow has
18    not shown that the Nevada Court of Appeals’ decisions on these trial and appellate IAC
19    claims were contrary to or involved an unreasonable application of Strickland. See 28
20    U.S.C. § 2254(d). Grounds 1(c) and 2(c) are, therefore, denied.
21           D.      Ground 1(a)
22           Morrow asserts that his appellate counsel was ineffective because counsel failed
23    to challenge statements made by the prosecution during voir dire. Morrow argues these
24    statements deprived him of his Fourteenth Amendment right to a fair trial. (ECF No. 4 at
25    23-24.)
26           During voir dire, Deputy District Attorney Rogan addressed potential jurors:
27
                The basic facts are that on December 15th, 2009, the defendant entered
28           a Walmart located at 201 North Nellis Avenue – Boulevard here in Las
                                                     12
     Case 3:17-cv-00580-MMD-CLB Document 39 Filed 08/18/20 Page 13 of 16



             Vegas, Clark County, Nevada, and stole various electronic items. He was
1            caught in the act and confessed to a police officer.
2

3     (Exh. 22 at 21.)

4            The prosecutor later had this exchange with a potential juror regarding the juror’s

5     personal experiences with law enforcement:

6               So every time that something was stolen would you call the police?
7
                Yeah, but they had to take it all down to the department and they
8            wouldn’t come out no more. So I didn’t get no satisfaction, never went
             nowhere.
9
                Okay. You understand that in this particular case, the defendant was
10
             actually caught inside the Walmart?
11

12    (Exh. 22 at 70.)

13           Defense counsel Jenkins raised these improper comments during a bench

14    conference:

15              Mr. Jenkins: and, Your Honor, one – Mr. Rogan already cited it, but
16           arguing or stating the facts of the case during voir dire –

17              Mr. Rogan: It’s inappropriate.

18              The Court: Yeah.
19
                Mr. Rogan: It just came up.
20
                The Court: Yeah, it’s – it does run afoul of EDCR 7.70.
21
                Mr. Rogan: I’m familiar. It just came up. I apologize.
22
                The Court: Okay, All right.
23

24              Mr. Jenkins: We’ll make a more full record when we’re outside the
             presence --
25

26    (Exh. 22 at 73-74.)
27    ///
28
                                                  13
     Case 3:17-cv-00580-MMD-CLB Document 39 Filed 08/18/20 Page 14 of 16




1            Next, and before Mr. Jenkins had an opportunity to make a full record of the

2     defense objection, the trial court was prompted to issue a curative instruction:

3               Prospective Juror: when we first came in here, did I hear it be said that
4            he was seen with property of Walmart – in the beginning did I hear that
             correctly?
5
                [district attorney] Ms. Hojjat: And, unfortunately, we’re not allowed to
6            discuss –
7
                 Prospective Juror: I thought I’ve heard it like two or three times said.
8
                The Court: Well let me go ahead and clarify this. The situation is the
9            lawyers typically at the early part of the proceedings today, as they did,
             could give a description of what they think the case is about. But what the
10           lawyers say, just like opening statements or closing statements, that’s not
             evidence, so you haven’t received any evidence. So regardless of what
11
             somebody may have thought the case or evidence would show, you don’t
12           have any evidence to support that one way or the other so there’s no
             evidence has been presented at this point. So what I’m really saying is
13           that if there were any opinions given by counsel as to what they thought
             the case would show, that’s not evidence and really I would tell you you’re
14           not to consider that.
15    (Exh. 22 at 80-81.)
16           The Nevada Court of Appeals agreed the trial court’s curative instruction to
17    potential jurors was sufficient to preserve Morrow’s fair trial right:
18
             The district court found any attempt made by counsel to allege Morrow was
19           deprived of his right to a fair trial based on the prosecutor’s comments would
             have been futile because it gave a curative instruction advising the potential
20           jurors the comments and questions by counsel were not evidence and could
             not be considered by jurors. Because the record supports the district court’s
21           finding and further reveals trial counsel acknowledged the matter was cured
22           during voir dire, we conclude the district court did not err in rejecting this
             claim. See Kirksey v. State, 923 P.2d 1102, 1114 (Nevada 1996) (“An
23           attorney’s decision not to raise meritless issues on appeal is not ineffective
             assistance of counsel.”).
24

25    (Exh. 71 at 2.)

26           In light of the curative instruction issued, in which the court specifically admonished

27    potential jurors that comments during voir dire, just like opening and closing arguments,

28    are not evidence, the Court agrees that Morrow has not demonstrated that the Nevada
                                               14
     Case 3:17-cv-00580-MMD-CLB Document 39 Filed 08/18/20 Page 15 of 16




1     Court of Appeal’s decision was contrary to or involved an unreasonable application of

2     Strickland. See 28 U.S.C. § 2254(d). Federal habeas relief is denied as to ground 1(a).

3            Accordingly, the petition is denied in its entirety.

4     IV.    CERTIFICATE OF APPEALABILITY

5            This is a final order adverse to Petitioner. As such, Rule 11 of the Rules Governing

6     Section 2254 Cases requires this Court to issue or deny a certificate of appealability

7     (COA). Accordingly, the court has sua sponte evaluated the claims within the petition for

8     suitability for the issuance of a COA. See 28 U.S.C. § 2253(c); Turner v. Calderon, 281

9     F.3d 851, 864-65 (9th Cir. 2002).

10           Pursuant to 28 U.S.C. § 2253(c)(2), a COA may issue only when the petitioner

11    “has made a substantial showing of the denial of a constitutional right.” With respect to

12    claims rejected on the merits, a petitioner “must demonstrate that reasonable jurists would

13    find the district court's assessment of the constitutional claims debatable or wrong.” Slack

14    v. McDaniel, 529 U.S. 473, 484 (2000) (citing Barefoot v. Estelle, 463 U.S. 880, 893 & n.4

15    (1983)). For procedural rulings, a COA will issue only if reasonable jurists could debate

16    (1) whether the petition states a valid claim of the denial of a constitutional right and (2)

17    whether the court’s procedural ruling was correct. See id.

18           Having reviewed its determinations and rulings in adjudicating Morrow’s petition,
19    the Court finds that none of those rulings meets the Slack standard. The Court therefore

20    declines to issue a certificate of appealability for its resolution of Morrow’s petition.

21    V.     CONCLUSION

22           The Court notes that the parties made several arguments and cited to several

23    cases not discussed above. The Court has reviewed these arguments and cases and

24    determines that they do not warrant discussion as they do not affect the outcome of the

25    issues before the Court.

26           It is therefore ordered that the petition (ECF No. 4) is denied.
27           It is further ordered that a certificate of appealability is denied.

28
                                                    15
     Case 3:17-cv-00580-MMD-CLB Document 39 Filed 08/18/20 Page 16 of 16




1           The Clerk of Court is directed to enter judgment accordingly and close this case.

2           DATED THIS 18th day of August 2020.

3

4

5                                                    MIRANDA M. DU, CHIEF JUDGE
                                                     UNITED STATES DISTRICT COURT
6

7

8

9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
                                                16
